780 N.W.2d 840 (2010)
Randy ALDERMAN, Plaintiff-Appellee,
v.
J.C. DEVELOPMENT COMMUNITIES, L.L.C., Defendant-Appellant.
Docket No. 140051. COA No. 285744.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the August 25, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the Oakland Circuit Court's May 16, 2008 order granting summary disposition. The Court of Appeals erred by holding that the common-work-area doctrine applies to this case. The risk of injury at issue here was the risk of electrocution from a subcontractor's crane coming into contact with power lines above the construction site. The only employees exposed to the risk of electrocution were two to six employees of one subcontractor, including the plaintiff, and therefore there was not a high degree of risk to a significant number of workers. Ormsby v. Capital Welding, Inc., 471 Mich. 45, 684 N.W.2d 320 (2004).
MARILYN J. KELLY, C.J., and HATHAWAY, J., would deny leave to appeal.